Exhibit 10.22

--------------------------------------------------------------------------------

SUBLEASE




between

PXRE CORPORATION,

Sublandlord




and




THE LINCOLN NATIONAL LIFE INSURANCE COMPANY,

Subtenant



February 16, 2005




--------------------------------------------------------------------------------

PORTION OF 12TH FLOOR
399 THORNALL STREET
EDISON, NEW JERSEY

 

--------------------------------------------------------------------------------



Back to Contents

          AGREEMENT OF SUBLEASE (this “Sublease”) made as of this 16 day of
February, 2005, between PXRE CORPORATION, a Delaware corporation, having an
office at 399 Thornall Street, Edison, New Jersey (hereinafter referred to as
"Sublandlord") and THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, a Indiana
corporation having an office at 1300 South Clinton Street, , Ft. Wayne, IN 46802
(hereinafter referred to as "Subtenant").

W I T N E S S E T H:

          WHEREAS, Sublandlord is the tenant under the Lease (hereinafter
defined), which Lease demises certain Premises (hereinafter defined) in the
Building (hereinafter defined); and

          WHEREAS, Subtenant desires to sublet a portion of said Premises, and
Sublandlord is willing to sublet the same, upon the terms and subject to the
conditions hereinafter set forth.

          NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants, conditions and agreements hereinafter contained, do hereby agree as
follows:

1.     Definitions.

                  As used herein the following terms shall have the meanings
hereinafter set forth:

                  “Base Taxes” shall mean the assessed valuation of the Land (as
such term is defined in the Lease) and Building, assuming the Building was 100%
occupied, multiplied by the tax rate for the calendar tax year 2005.

                  “Building” shall mean the building known as 399 Thornall
Street, Edison, New Jersey, which building, together with the real property upon
which it stands, is more fully described in the Lease.

                  "Escalation Rent" shall have the meaning set forth in Section
4 hereof.

                  "Expiration Date" shall mean 11:59 p.m. on October 30, 2009,
or any earlier date upon which the term of this Sublease shall expire or be
canceled or terminated pursuant to any of the conditions or covenants of this
Sublease or pursuant to law.

                  "Fixed Rent" shall mean the amounts set forth in Section 3
hereof.

                  "Lease" shall mean that certain lease between Prime Lessor and
Sublandlord (as "tenant" thereunder), dated November 1, 1999, demising the
Premises in the Building, as amended by a certain First Amendment to Lease dated
as of February 23, 2000, as the same may be further amended, modified and/or
supplemented.

                  "Lease Expiration Date" shall mean October 31, 2009.

         

2

--------------------------------------------------------------------------------



Back to Contents

                  "Premises" shall mean the Premises as defined in the Lease.

                  "Prime Lessor" shall mean Thornall Associates, L.P., a New
Jersey limited partnership, and any successor thereto or assignee thereof.

                  "Sublet Space" shall mean that portion of the Premises located
on the twelfth (12th) floor of the Building and shown cross-hatched on Exhibit
"A" annexed hereto.

                  "Sublet Space Commencement Date" shall mean May 1, 2005.

                  "Subtenant's Proportionate Share" shall mean, from time to
time during the term of this Sublease, the then fraction (expressed as a
decimal), the numerator of which shall be the number of rentable square feet of
the Sublet Space (which Sublandlord and Subtenant agree is 8,700 rentable square
feet) and the denominator of which shall be the number of rentable square feet
of the Premises (which Sublandlord and Subtenant agree is 24,238 rentable square
feet).

2.     Demise; Use.


                  (a)     Subject to Sublandlord's receipt of written consent to
this Sublease from Prime Lessor, Sublandlord hereby subleases to Subtenant, and
Subtenant hereby hires and takes from Sublandlord, the Sublet Space for a term
(the "Term") commencing on the Sublet Space Commencement Date and expiring on
the Expiration Date, subject to all terms, provisions, covenants and conditions
of the Lease and this Sublease.


                  (b)     Subtenant shall have the right to use and occupy the
Sublet Space for executive and general offices for the transaction of
Subtenant’s business including ancillary uses consistent with first class office
building uses and for no other purpose.


                  (c)     Subject to Sublandlord’s obligation to perform certain
work more particularly described in Article 8(a) hereof, Subtenant accepts the
Sublet Space "as is" as of the date hereof.


3.     Fixed Rent; Additional Rent.


                  (a)     Subtenant covenants and agrees to pay to Sublandlord
during and throughout the Term of this Sublease Fixed Rent at the rate of One
Hundred Ninety-One Thousand Four Hundred and No/100 Dollars ($191,400.00) per
annum for each year (pro rated for any portion thereof) for the period from the
Sublet Space Commencement Date to and including the Expiration Date payable in
equal monthly installments of Fifteen Thousand Nine-Hundred Fifty and No/100
Dollars ($15,950). Subtenant shall pay the first month's Fixed Rent upon
execution of this Sublease. Notwithstanding the foregoing, as an inducement to
Subtenant to enter into this Sublease, Sublandlord agrees that payments of Fixed
Rent shall be abated for the first five months of the Term of this Sublease,
such that the first payment of monthly Fixed Rent shall be due, in advance, for
the month of October 2005.

3

--------------------------------------------------------------------------------



Back to Contents


                  (b)     Payments of Fixed Rent and Additional Rent shall be
due and payable in equal monthly installments, in advance, on the first day of
each and every calendar month during the Term of this Sublease. Payments of
Fixed Rent and Additional Rent, or any portion thereof, which have not been
received by Sublandlord by the fifth day of a calendar month will be subject to
a late charge equal to five percent (5%) of the unpaid payment or $100,
whichever is greater, as compensation for Sublandlord’s cost of processing late
payments. In addition, any payment not received by the fifth day of a calendar
month will accrue interest at the same rate of interest provided for in the
Prime Lease from the first day of the calendar month for which such payment was
due until the date on which it is paid with accrued interest. The monthly
installment of Fixed Rent and Additional Rent payable on account of any partial
calendar month during the Term of this Sublease, if any, shall be prorated.


                  (c)     All sums of money, other than Fixed Rent, as shall
become due and payable by Subtenant to Sublandlord under this Sublease, shall be
deemed to be additional rent (“Additional Rent”), and Sublandlord shall have the
same rights and remedies in the event of non-payment of Additional Rent as are
available to Sublandlord for the non-payment of Fixed Rent. Additional Rent
shall include, but not be limited to, all Escalation Rent (hereinafter defined
in Section 4) and all other costs, fees, expenses and charges due from and
payable by Sublandlord to Prime Lessor which are attributable to, or arise with
respect to, the Sublet Space. Unless otherwise specified, Subtenant shall pay
all Additional Rent and the same shall be due thirty (30) days after notice by
Sublandlord.


                  (d)     All Fixed Rent and all Additional Rent, including
Escalation Rent, payable hereunder by Subtenant shall be paid without any
deduction, offset, abatement, defense and/or counterclaim whatsoever at the
address of Sublandlord set forth herein or at such other address as Sublandlord
may direct. All Fixed Rent and all Additional Rent, including Escalation Rent,
payable hereunder shall be paid by check, drawn on a bank which is a member of
the New York Clearing House or any successor thereto, issued directly by
Subtenant, without endorsements, to the order of Sublandlord or to such other
party as Sublandlord may designate in writing.


4.     Escalation Rent.

                  In addition to Fixed Rent, Subtenant covenants and agrees to
pay to Sublandlord, with respect to each calendar year of the Term from and
after the Sublet Space Commencement Date, an amount ("Escalation Rent") equal to
Subtenant's Proportionate Share of “Tenant's Proportionate Share of Increase”
(as such term is defined in the Lease) applied to each of “Taxes” and “Operating
Expenses” (as such terms are defined in the Lease) above, (i) with respect to
Taxes, the increase in Taxes for any calendar year in excess of the Base Taxes,
and (ii) with respect to Operating Expenses, the increase in Operating Expense
above a base calendar year of 2005.

4

--------------------------------------------------------------------------------



Back to Contents

5.     Electricity Charge.


                  (a)     Subject to Article 6 hereof, Sublandlord shall furnish
such electric energy as Subtenant shall reasonably require for ordinary office
uses during the hours of 8:00 a.m. through 6:00 p.m. Monday through Friday
(excepting holidays), in an amount not less (but which is not required to be
more than) 6 watts demand load per useable square foot. Tenant shall pay for
such electricity at an annual rate of Fifteen Thousand Two Hundred Twenty-Five
and No/100 Dollars ($15,225.00) (the "Subtenant's Electricity Charge"), payable
in equal monthly installments of One Thousand Two Hundred Sixty-Eight Dollars
and Seventy-Five Cents ($1,268.75) together with each monthly installment of
Fixed Rent (calculated at $1.75 per rentable square foot). Tenant acknowledges
that the public utility rate schedule used to determine the value of electricity
to be furnished by Sublandlord to Subtenant may increase after the date hereof
and in such event, the Subtenant's Electricity Charge shall be increased
accordingly and shall be determined by applying the prevailing local public
utility rates, inclusive of any taxes included in or applicable to such rates
and based upon the consumption of electricity by Subtenant provided, however,
Subtenant shall in no case be liable for a Subtenant's Electricity Charge of
less than $1.75 per square foot for electricity.


                  (b)     Sublandlord shall have the right at any time and from
time to time during the Term to examine and survey the consumption by Subtenant
of electricity, including without limitation, examining and surveying, the
electrical wiring, equipment and all lighting fixtures and apparatus consuming
electricity in the Sublet Space, Subtenant's hours of operation, and all other
factors relevant to Subtenant's consumption of electricity. If, as a result of a
survey made pursuant to this provision, Sublandlord determines that the value to
Subtenant of the electric energy supplied by Sublandlord (determined by the
prevailing local public utility rates payable by Sublandlord for electrical
service inclusive of all applicable "demand" and related charges including "fuel
adjustment" charges and any taxes included in or applicable to such rates) has
been increased because of increased use by Subtenant or any other act or
omission by Subtenant, Subtenant's failure to maintain its equipment in good
order and repair, Subtenant's use of the Sublet Space at other than the standard
business hours specified in subparagraph (a) above, or if there shall be an
increase in charges by the public utility servicing the Building, then in each
such event, Subtenant's Electricity Charge shall be increased by an amount equal
to such increase in value, effective on a retroactive basis to the later to
occur of: (i) the date of the occurrence of the event triggering such increase
(the "Trigger Date") or (ii) the date which is one (1) year prior to the Trigger
Date.


                  (c)     In no event shall the provisions of this Article
result in any decreases in the Subtenant's Electricity Charge below $1.75 per
rentable square foot.


                  (d)     Sublandlord shall not be liable or responsible to
Subtenant for any loss, damage, or expense that Subtenant sustains or incurs if
either the quantity or character of electric service is changed or interrupted
or is no longer available or suitable for Subtenant's requirements, unless due
to the gross negligence or willful misconduct of Sublandlord.

5

--------------------------------------------------------------------------------



Back to Contents


                  (e)     Subtenant, at its sole cost and expense, shall
furnish, install, and replace, as required, all lighting tubes, lamps, bulbs,
and ballasts required in the Sublet Space.


6.     Subtenant's Rights.


                  (a)     Sublandlord shall not be obligated to perform any
obligation which is the obligation of Prime Lessor under the Lease and
Sublandlord shall not be liable to Subtenant for Prime Lessor's failure to
perform or observe any covenant or obligation under the Lease; accordingly,
Sublandlord's obligations hereunder are conditional when such obligations
require parallel performance by Prime Lessor. Without limiting the foregoing,
Subtenant recognizes and agrees that Sublandlord shall not be required to
provide or render any of the services or utilities, to make repairs,
replacements, restorations, alterations or improvements or to perform any of the
obligations required of Prime Lessor by the terms of the Lease. Sublandlord
agrees, however, to use reasonable efforts to enforce its rights against Prime
Lessor under the Lease for the benefit of Subtenant upon Subtenant's written
request therefor (and to forward to Prime Lessor any notices or requests for
consent as Subtenant may reasonably request). Subtenant does hereby indemnify
and agree to hold Sublandlord harmless from and against any and all claims,
liabilities, damages, costs and expenses (including, without limitation,
reasonable attorneys' fees and disbursements) incurred by Sublandlord in
expending such efforts. In any instance in which Subtenant would have the right
to institute an action or proceeding against Prime Lessor in accordance with the
provisions of this Article in the name of Sublandlord but for the fact that
Sublandlord's remedies under the Lease are limited to arbitration in accordance
with the provisions of the Lease, Sublandlord shall, upon the request of
Subtenant, but subject to all of the foregoing provisions of this Article,
enforce Sublandlord's rights under the Lease for the benefit of Subtenant by
arbitration in accordance with the provisions of the Lease, provided that
Subtenant shall pay to Sublandlord as Additional Rent, upon demand, all
reasonable out-of-pocket costs and expenses incurred in connection therewith by
Sublandlord.


                  (b)     Subtenant acknowledges that the failure of Prime
Lessor to provide any services or comply with any obligations under the Lease
shall not entitle Subtenant to any abatement, offset, or reduction in amounts
payable hereunder; provided, however, that if and to the extent Sublandlord
receives a rent abatement, offset, or reduction from Prime Lessor on account of
such failure, Subtenant shall be entitled (x) with respect to an abatement or
reduction applicable to both the Sublet Space and the balance of the Premises,
to a proportionate abatement, offset, or reduction of the rents payable by
Subtenant pursuant to this sublease, apportioned equitably, after first
deducting Sublandlord's reasonable, out-of-pocket costs, if any, in obtaining
such rent abatement or reduction, and (y) with respect to an abatement or
reduction applicable to the Sublet Space only, Subtenant shall be entitled to
the entire abatement, offset, or reduction after first deducting Sublandlord's
reasonable out-of-pocket costs, if any, in obtaining such rent abatement or
reduction.

6

--------------------------------------------------------------------------------



Back to Contents


7.     Incorporated Lease Provisions.


                  (a)     Except as may be inconsistent with the provisions of
this Sublease, all of the terms, covenants and conditions of the Lease are
hereby made part hereof with the same force and effect as if fully set forth at
length herein as if the term "Sublandlord" herein referred to landlord in the
Lease and the term "Subtenant" herein referred to tenant in the Lease. Wherever
the Lease refers to the "Demised Premises," such references for the purposes
hereof shall be deemed to refer to the Sublet Space. Notwithstanding the
foregoing, the parties agree that the following provisions are not incorporated
into this sublease: Article 1 (other than Section 1.07, and changing the
reference to First Union in line 6 thereof to Wachovia); Section 2.05; Section
3.01; Section 3.03; Article 4; Article 5 (except that Subtenant shall be liable
for all Escalation Rent as provided herein and except to the degree that Article
5 is required to interpret Subtenant’s obligations hereunder); Sections 6.02 –
6.03; Sections 9.02 and 9.03; Section 14.02; Sections 15.01 and 15.02; Section
16.01; Article 17; Section 24.02(e); Article 30; Article 40; Article 43; Exhibit
A; Exhibit B; Exhibit C; Exhibit D; and Exhibit G.


                  (b)     Subtenant covenants that Subtenant shall not do any
act, matter or thing which will be, result in, or constitute a violation or
breach of any conditional limitation or a default under the Lease; it being
expressly agreed to by Subtenant that any such violation, breach of any
conditional limitation or default shall constitute a default and a material
breach by Subtenant of a substantial obligation and conditional limitation under
this Sublease. Subtenant hereby agrees that Subtenant shall indemnify and hold
Sublandlord harmless from and against all claims, liabilities, penalties and
expenses, including, without limitation, reasonable attorneys' fees and
disbursements, arising from or in connection with any default by Subtenant in
Subtenant's performance of those terms, covenants and conditions of the Lease
which are or shall be applicable to Subtenant, as above provided, and all
amounts payable by Subtenant to Sublandlord on account of such indemnity shall
be deemed to be Additional Rent hereunder and shall be payable upon demand. In
the event that Subtenant shall do any act, matter, or thing which will be,
result in, or constitute a violation or breach of any conditional limitation or
a default in the performance of any term, covenant or condition on its part to
be performed or observed under this Sublease, then Sublandlord shall have the
same rights and remedies for the violation or breach of any conditional
limitation or default as are given to Prime Lessor as landlord under the Lease,
all with the same force and effect as though such remedies were fully set forth
at length herein.


                  (c)     If this Sublease shall be terminated as a result of a
violation or breach of any conditional limitation or default on the part of
Subtenant, then in addition to all rights and remedies otherwise provided to
Sublandlord herein, Subtenant shall also be liable to Sublandlord for the amount
of any free rent or rent abatements, moving reimbursements, tenant build-out
contributions and any other financial concessions that may have been provided to
Subtenant hereunder.


                  (d)     This Sublease is expressly made subject and
subordinate to the Lease and to all encumbrances and other matters to which the
Lease is subject. In any case where the consent or approval of Prime Lessor
shall be required pursuant to the Lease, Sublandlord's consent shall also be
required hereunder. If, pursuant to the terms of this Sublease, Subtenant must
obtain the consent or approval of Sublandlord, and Sublandlord must, pursuant to
the Lease, obtain the consent of Prime Lessor or the consent of the holder of
any mortgage, superior lease or other interest to which this Sublease or the
Lease is subordinate, Sublandlord agrees to: (i) promptly forward a copy of
Subtenant's request for such consent or approval, together with all relevant
documents in Sublandlord's possession, to Prime Lessor or the holder of any
superior interest and (ii) use its reasonable efforts to secure any such
consent(s) and/or approval(s). If Prime Lessor or the holder of such superior
interest refuses to grant such consent or approval and, as a result, Sublandlord
withholds its consent to Subtenant's request therefor, such withholding by
Sublandlord shall not be deemed to be an unreasonable refusal to grant such
consent or approval or result in Sublandlord having any liability under this
Sublease; provided, however if Prime Lessor or the holder of such superior
interest is required to grant such consent or approval or to not reasonably
withhold such consent or approval pursuant to the terms of the Lease, then the
rights of Subtenant and the obligations of Sublandlord set forth in Section 6(a)
hereof shall apply.

7

--------------------------------------------------------------------------------



Back to Contents


                  (e)     Subtenant agrees to be bound, for all purposes of this
Sublease, by any modifications or amendments to the Lease, provided that any
such modifications or amendments to the Lease do not discriminate against
Subtenant or increase Subtenant's obligations under this Sublease, shorten the
term of this Sublease or decrease Subtenant's rights under this Sublease or
otherwise materially adversely affect Subtenant's rights or obligations under
this Sublease or permit this Sublease to be canceled or terminated without
Subtenant's prior written consent provided, however, that Sublandlord shall have
the right to terminate this Sublease in the event that Prime Lessor or
Sublandlord terminates the Lease in accordance with the provisions of any of
Articles 21 or 22 of the Lease or Sublandlord elects to terminate the Lease
pursuant to Article 42.


                  (f)     Subtenant agrees that Sublandlord shall have no
liability to Subtenant if the term of this Sublease shall terminate by reason of
(i) Prime Lessor's or Sublandlord's exercise of any of their respective rights
set forth in Article 21, 22 or 42 of the Lease or (ii) Subtenant's breach of any
of the terms, covenants or conditions of this Sublease on Subtenant's part to be
observed or performed or (iii) a termination of any ground or underlying leases
referred to in Article 6 of the Lease to which the Lease is subordinate, and all
amendments thereto or by reason of a foreclosure (or deed in lieu of
foreclosure) of any of the mortgages referred to in Article 6 of the Lease.
Subtenant covenants and agrees that if, by reason of a default on the part of
Sublandlord, as the tenant under the Lease, in the performance of any of the
terms or provisions of the Lease, or for any other reason of any nature
whatsoever, such lease or the leasehold estate of the tenant thereunder, is
terminated by summary dispossess proceeding or otherwise, then Subtenant will
attorn to Prime Lessor, and will recognize Prime Lessor as Subtenant's landlord
under this Sublease. Subtenant covenants and agrees to execute and deliver, at
any time and from time to time, within ten (10) days following a request
therefor by Sublandlord or Prime Lessor, any instrument which may be reasonably
necessary or appropriate to evidence such attornment. If Sublandlord shall agree
with Prime Lessor to surrender or cancel the Lease (or any portion thereof, if
such portion includes the Sublet Space) or shorten the Term of the Lease (or any
portion thereof, if such portion includes the Sublet Space) this Sublease shall
not be affected thereby and shall continue on all of the same terms and
conditions set forth herein, except however, that Subtenant will attorn to and
recognize Prime Lessor as its direct landlord to the extent of such portion of
the Lease (or the Term) so surrendered and thereupon, this Sublease, to such
extent, shall become a direct lease between Subtenant and Prime Lessor and
Subtenant will execute any documents reasonably requested by Prime Lessor to
evidence such attornment.

8

--------------------------------------------------------------------------------



Back to Contents


                  (g)     Sublandlord shall use reasonable efforts to obtain
from the Prime Lessor a non-disturbance and attornment agreement in favor of
Subtenant utilizing Prime Lessor’s standard form, if any, pursuant to which, in
the event of a termination of the Lease for any reason other than as set forth
in the preceding subparagraph (e), Prime Lessor will recognize this Sublease as
a direct lease between Prime Lessor and Subtenant, provided that Subtenant shall
not then be in default hereunder and that Subtenant shall attorn to Prime
Lessor. If, after sixty (60) days from the date of this Sublease, Sublandlord,
having exercised reasonable efforts, is unable to obtain such an agreement from
Prime Lessor, it is agreed that Sublandlord shall have no further obligations
under this subparagraph.


8.     Condition of the Sublet Space; Subtenant's Work; Sublandlord's
Contribution.


                  (a)     It is understood and agreed that all understandings
and agreements heretofore had between the parties are merged in this Sublease,
which alone fully and completely expresses their agreements, and that the same
is entered into after full investigation, neither party relying upon any
statement or representation made by the other and not embodied in this Sublease.
Subtenant agrees to accept possession of the Sublet Space in "as is" and "where
is" condition as of the date hereof; and Sublandlord is not required to perform
work of any kind, nature or description to prepare the Sublet Space for
Subtenant's occupancy other than (a) to deliver the Sublet Space in "broom
clean" condition on the Commencement Date, (b) to replace or repair at
Sublandlord’s expense all damaged decorative marble tiles within the Sublet
Space prior to the Commencement Date, and (c) to remove at Sublandlord’s expense
the internal staircase leading from the Sublet Space to the fourteenth floor and
close up the opening prior to the Commencement Date.


                  (b)     Subtenant acknowledges and agrees that any and all
alterations, installations, renovations or other items of work necessary to
prepare the Sublet Space for Subtenant's initial occupancy ("Tenant's Work")
shall be performed by Subtenant or by Prime Lessor on Subtenant's behalf at
Subtenant's sole cost and expense. Without limiting the foregoing, Subtenant
shall be solely responsible for any and all alterations and installations
required in order to demise the Sublet Space in compliance with all legal and
insurance requirements.


                  (c)     Subject to the provisions of this Article 8 and the
Lease, Subtenant shall perform or cause to be performed through Prime Lessor all
Tenant’s Work necessary for Subtenant’s occupancy of the Sublet Space. All
materials, work, labor, fixtures and installations required for Subtenant’s
preparation of the Sublet Space, and the operation of Subtenant’s business
therein, shall be performed by Subtenant at Subtenant’s risk and sole cost and
expense, except that Sublandlord agrees to reimburse Subtenant the amount of up
to $9.00 per rentable square foot attributable to the Sublet Space for a total
amount of up to Seventy-Eight Thousand Three Hundred Dollars ($78,300.00) with
respect to the cost of the Tenant’s Work upon lien-free completion thereof and
upon Sublandlord’s receipt of Subtenant’s written demand therefor, accompanied
by evidence satisfactory to Sublandlord evidencing such costs and expenses,
including, without limitation, originals of paid receipted invoices for costs
incurred in connection with Tenant’s Work. Subtenant hereby covenants to perform
or to cause to have performed Tenant’s Work in a good and workmanlike manner,
using building standard materials, in compliance with all applicable legal
requirements and the directives of Prime Lessor, and in compliance with the
Lease.

9

--------------------------------------------------------------------------------



Back to Contents


                  (d)     All Tenant’s Work shall be performed in accordance
with the provisions of Article 9 of this Sublease, shall require the prior
written consent of Prime Lessor and Sublandlord, and shall be subject to the
provisions of the Lease, including, without limitation, Sections 3.02 and 12.06
thereof. Sublandlord agrees not to unreasonably withhold or delay its consent to
Subtenant’s proposed Tenant’s Work.


                  (e)     Payments of Fixed Rent shall commence on October 1,
2005 regardless of any delay in the completion of Tenant’s Work.


9.     Subtenant's Changes; Restoration.


                  (a)     Subject to the receipt of Sublandlord's consent and
the consent of Prime Lessor pursuant to Article 12 of the Lease, which consents
shall not be unreasonably withheld, Subtenant shall have the right to make,
cause to be made, or allow to be made during the Term any and all “Tenant's
Changes” (as defined in the Lease), and improvements in the Sublet Space or any
portion of the Sublet Space in accordance with the provisions of Article 12 of
the Lease which are incorporated herein by reference, as the same may be amended
from time to time. All of Tenant's Changes (including Tenant’s Work) shall be
performed in compliance with all applicable provisions of the Lease including,
without limitation, Article 3.


                  (b)     Subtenant agrees to perform or to cause Prime Lessor
to perform all Tenant’s Changes and all Tenant's Work necessary to prepare the
Sublet Space for Subtenant's initial occupancy in accordance with the plans and
specifications annexed hereto as Exhibit "C". Without limiting the foregoing,
Subtenant acknowledges that Subtenant may be required to use Prime Lessor as its
contractor in the manner provided by Schedule B to the First Amendment to Lease,
and that Subtenant will be required to pay all costs of Tenant’s Work, Tenant’s
Changes, and any other work performed by Prime Lessor for and on behalf of
Subtenant, without regard to whether such Tenant’s Work, Tenant’s Changes, or
other work is billed to Sublandlord or to Subtenant directly by Prime Lessor.
Subtenant understands that Sublandlord has not agreed to incur any costs in
connection with any of Tenant's Changes (including, without limitation, Tenant’s
Work) and that Subtenant will be required to pay or reimburse to Sublandlord or
to Prime Lessor, as applicable, the cost of all such work within five (5)
business days of being billed by Sublandlord or the Prime Lessor, as applicable.

10

--------------------------------------------------------------------------------



Back to Contents


                  (c)     In the event that Subtenant shall make any Tenant's
Changes, decorations or improvements in or to the Sublet Space, Subtenant shall
secure and maintain all insurance coverages required by the Lease.


                  (d)     At the end of the Term, Subtenant shall have no
obligation to demolish any of Tenant’s Work existing in the Sublet Space prior
to the Sublet Space Commencement Date. With respect to Tenant’s Changes and
Tenant’s Work performed after the Sublet Space Commencement Date at the request
or direction of Subtenant, Sublandlord shall advise Subtenant of any demolition
or restoration requirements at the time Sublandlord grants its consent to any
such Tenant’s Changes or Tenant’s Work. If Sublandlord shall fail or neglect to
indicate restoration requirements within ten (10) business days after the date
Subtenant requests Sublandlord’s approval for any Tenant’s Changes or Tenant’s
Work, then Subtenant shall have no restoration obligations at the end of the
Term with respect to the specific Tenant’s Changes or Tenant’s Work that were
the subject of such request.


10.     Insurance.


                  (a)     Subtenant shall, at its own cost and expense, obtain,
maintain and keep in force during the Term for the benefit of Sublandlord,
Subtenant, Prime Lessor and such other parties as are named in the Lease,
commercial general liability insurance which shall include premises operation,
bodily injury, personal injury, death, independent contractors, products and
completed operations, broad form contractual liability and broad form property
damage coverages in a combined single limit amount of not less than
$4,000,000.00 against all claims, demands or actions with respect to damage,
injury or death made by or on behalf of any person or entity, arising from or
related to the conduct and operation of Subtenant's business in, on or about the
Sublet Space. Whenever in Sublandlord's reasonable judgment, good business
practice and changing conditions indicate a need for additional or different
types of insurance coverage, Subtenant shall, upon Sublandlord's request,
promptly obtain such insurance coverage, at Subtenant's expense.


                  (b)     Sublandlord, Prime Lessor, and such other parties as
are required to be named pursuant to the Lease, including, without limitation,
Prime Lessor's agents and any lessor under any ground or underlying lease, shall
be named as additional insureds in said policies and shall be protected against
all liability occasioned by an occurrence insured against. All of said policies
of insurance shall be: (i) written as "occurrence" policies, (ii) written as
primary policy coverage and not contributing with or in excess of any coverage
which Sublandlord may carry, and (iii) issued by insurance companies which are
rated not less than "A:XII" in Best's Key Rating Guide or which are otherwise
reasonably satisfactory to Sublandlord, and which are licensed to do business in
the State of New Jersey. Said policies shall also provide that the insurer will
give Sublandlord at least thirty (30) days prior written notice of cancellation
of said policy or of any material modification thereof, and shall comply with
all of the provisions of the Lease. Subtenant shall deliver to Sublandlord the
policies of insurance or certificates thereof, together with evidence of the
payment of premiums thereon, prior to the Sublet Space Commencement Date, and
shall thereafter furnish to Sublandlord, at least twenty (20) days prior to the
expiration of any such policies and any renewals thereof, a new policy or
certificate in lieu thereof, with evidence of the payment of premiums thereon.

11

--------------------------------------------------------------------------------



Back to Contents


                  (c)     Subtenant shall pay all premiums and charges for all
of said policies, and, if Subtenant shall fail to make any payment when due or
carry any such policy, Sublandlord may, but shall not be obligated to, make such
payment or carry such policy, and the amount paid by Sublandlord, with interest
thereon at the maximum legal rate of interest from the date of such payment or
the issuance of such policy, shall be repaid to Sublandlord by Subtenant on
demand, and all such amounts so repayable, together with such interest, shall be
deemed to constitute Additional Rent hereunder. Payment by Sublandlord of any
such premium, or the carrying by Sublandlord of any such policy, shall not be
deemed to waive or release the default of Subtenant with respect thereto.


                  (d)     Notwithstanding anything to the contrary contained in
the Lease, and notwithstanding the limits of insurance specified in this
Section, Subtenant agrees to defend, indemnify and hold harmless Sublandlord,
and the agents, partners, shareholders, directors, officers and employees of
Sublandlord, from and against all damage, loss, liability, cost and expense
(including, without limitation, engineers', architects' and attorneys' fees and
disbursements) resulting from any of the risks referred to in this Article. Such
indemnification shall operate whether or not Subtenant has placed and maintained
the insurance specified in this Article, and whether or not proceeds from such
insurance (such insurance having been placed and maintained) actually are
collectible from one or more of the aforesaid insurance companies; provided,
however, that Subtenant shall be relieved of its obligation of indemnity herein
pro tanto of the amount actually recovered by Sublandlord from one or more of
said insurance companies by reason of injury or damage to or loss sustained on
the Sublet Space.


11.     Casualty.


                  (a)     If the Sublet Space or any part thereof shall be
damaged or rendered untenantable or if Subtenant's means of ingress and egress
to and from the Sublet Space is totally or substantially eliminated (in which
case the Sublet Space shall be deemed to be completely untenantable) by fire or
other casualty and this sublease is not terminated by Sublandlord or Prime
Lessor pursuant to Article 11(b) hereof or by reason of a termination of the
Lease then: (i) Fixed Rent and Escalation Rent hereunder shall be abated for
such periods, if any, in respect of which Sublandlord receives corresponding
abatements under the Lease with respect to the Sublet Space demised by this
Sublease and (ii) Sublandlord shall proceed, promptly and with reasonable
diligence, to repair such damage to the Sublet Space as it is obligated to
repair pursuant to Article 21 of the Lease. For the purposes of this Sublease,
Sublandlord's obligation to repair shall include all repairs to the Sublet Space
except in respect of the repair or replacement of the personal property of
Subtenant or of improvements to the Sublet Space made by the Subtenant.
Subtenant's occupancy or re-occupancy of any untenantable portion of the Sublet
Space for the conduct of its business which theretofore was untenantable by
reason of such fire or other casualty shall constitute a conclusive presumption
that such portion of the Sublet Space is no longer untenantable, and any
abatement of Fixed Rent or Escalation Rent applicable to such portion of the
Sublet Space shall cease as of the date of such occupancy or re-occupancy.

12

--------------------------------------------------------------------------------



Back to Contents


                  (b)     If the Sublet Space or the Building is partially or
totally damaged or destroyed by fire or other casualty, Subtenant shall have no
right to terminate this Sublease and this Sublease shall not be terminated by
reason of such casualty unless the Lease is terminated by Sublandlord or Prime
Lessor pursuant to the provisions of the Lease. If the Lease is terminated
pursuant to Article 21 thereof, this Sublease shall terminate on the same date.
Sublandlord shall give Subtenant prompt notice of any such termination.
Notwithstanding anything to the contrary contained herein, if the Sublet Space
(or the means of ingress thereto and egress therefrom) shall be completely or
partially destroyed by fire or other casualty so as to render the Sublet Space
unusable by Subtenant for a period of more than one hundred eighty (180) days
(or for a period of forty-five (45) days if such fire or other casualty occurs
in the last year of the Term of this Lease), then Subtenant shall have the right
to cancel this Sublease by written notice to Sublandlord, which notice shall be
delivered to the Sublandlord prior to the expiration of the aforementioned one
hundred eighty (180) or forty-five (45) day periods, respectively.


                  (c)     Sublandlord shall exert all commercially reasonable
efforts to restore the Sublet Space following a casualty in a manner which will
not unreasonably disturb Subtenant or interfere with the conduct of Subtenant's
business in the Sublet Space. Subject to the preceding sentence, Sublandlord
shall not be liable for any inconvenience or annoyance to Subtenant or injury to
the business of Subtenant resulting in any way from any such damage by fire or
other casualty or the repair thereof. Sublandlord shall not be obligated to
repair any damage to, or replace, Subtenant's property.


                  (d)     Sublandlord and Subtenant each agree to use diligent
efforts to cooperate with each other and with their respective insurers (and
with Prime Lessor and its insurers) in order to facilitate the collection of all
insurance proceeds (including, without limitation, rent insurance proceeds)
applicable to damage and destruction of the Building or the Sublet Space (as
defined herein or in the Lease) by fire or other casualty.


12.     Condemnation.


                  (a)     If the Lease is terminated as a result of any
temporary or permanent taking of all or any portion of the Building, the
Premises, or the Sublet Space by condemnation, this Sublease shall likewise
terminate and Fixed Rent and Escalation Rent hereunder shall be apportioned as
of the date of such termination.


                  (b)     In the event of any condemnation of all or any part of
the Building, the Premises, or the Sublet Space, Prime Lessor and/or Sublandlord
shall be entitled to receive the entire compensation or award for any such
condemnation. Subtenant shall have no claim against Prime Lessor, Sublandlord,
or the condemning authority for the value of any unexpired portion of the Term
or for Subtenant's subleasehold interest and Subtenant hereby expressly assigns
to Prime Lessor and/or Sublandlord all of its right, title and interest in and
to any such compensation or award, and also agrees to execute any and all
further documents that may be required in order to facilitate the collection
thereof. Nothing contained in this subsection (b) shall be deemed to prevent
Subtenant from making a separate claim in any condemnation proceeding for (i)
any moving expenses incurred by Subtenant and (ii) the value of any tenant's
property.

13

--------------------------------------------------------------------------------



Back to Contents


                  (c)     If the temporary use or occupancy of all or any part
of the Sublet Space shall be condemned for any public or quasi-public use or
purpose during the term, this Sublease and the Term shall be and remain
unaffected by such condemnation and Subtenant shall continue to be responsible
for all of its obligations hereunder (except to the extent prevented from so
doing by reason of such condemnation) and shall continue to pay all Fixed Rent
and Escalation Rent in full. In the event of any such condemnation, Sublandlord,
subject to the terms of the Lease, shall be entitled to appear, claim, prove and
receive the entire award, which shall be appropriately apportioned between
Subtenant and Sublandlord.


                  (d)     The term "condemnation" as used herein shall include a
taking for public use or purpose and any agreement in lieu of or in anticipation
of the exercise of the power of eminent domain entered into by Prime Lessor, a
ground lessor, or a mortgagee and any governmental authority authorized to
exercise the power of eminent domain.


13.     Assignment and Subleasing.


                  (a)     Except as and to the extent provided in this Article
13, Subtenant shall not, whether voluntarily, involuntarily, or by operation of
law or otherwise (i) assign or otherwise transfer this Sublease or the term and
estate hereby granted, (ii) further sublet the Sublet Space or any part thereof,
or allow the same to be used, occupied or utilized by anyone other than
Subtenant, or (iii) mortgage, pledge, encumber or otherwise hypothecate this
Sublease or the Sublet Space or any part thereof in any manner whatsoever
without consent of Sublandlord, with consent not to be unreasonably withheld.


                  (b)     Provided that Subtenant is not in default beyond any
applicable grace or cure period under any of the terms, covenants and conditions
of this Sublease, Subtenant shall have the right to further sublet any portion
of the Sublet Space or to assign its interest in this Sublease, subject to all
of the following terms and conditions:


    i. Subtenant shall have complied with the applicable provisions of the Lease
incorporated herein by reference and shall obtain, prior to the effective date
of the proposed sublease or assignment, the consent of Prime Lessor to such
sublease or assignment, to the extent required under the terms of the Lease, and
neither Prime Lessor nor Sublandlord shall have elected to recapture such
portion of the Sublet Space;

14

--------------------------------------------------------------------------------



Back to Contents


      ii. Subtenant shall obtain the prior written consent of Sublandlord to the
proposed sublease or assignment, which consent shall not be unreasonably
withheld or delayed by Sublandlord, provided the following conditions are
satisfied:


        (1) Subtenant shall have complied with, and be bound by, all sections of
Article 8 of the Lease which are incorporated herein by reference pursuant to
Article 7 of this Sublease (it being understood, in each case, that any
reference to a "subtenant" or "assignee" in those incorporated sections of
Article 8 of the Lease shall be deemed to refer to Subtenant's proposed
subtenant or assignee); and


        (2) the proposed Subtenant shall not be an "Excluded Person" (as such
term is defined below); and


        (3) there shall not be in the aggregate more than two (2) subtenants or
occupants (including Subtenant) of the Sublet Space.


      iii. For the purposes of subparagraph (b)(ii)(2) above, the term "Excluded
Person" shall mean any federal, state or local government entity, agency or
instrumentality, school or employment agency or other person prohibited by the
Lease; and


      iv. Any attempted assignment or subletting made contrary to the provisions
of this Article 13 and shall be null and void. No consent by Sublandlord or
Prime Lessor to any assignment or subletting shall in any manner be considered
to relieve Subtenant from obtaining Sublandlord's and Prime Lessor's express
written consent to any further assignment or subletting, if required under this
Sublease or under the Lease, respectively.

Notwithstanding anything to the contrary contained in this Article with respect
to assignment and subletting, Sublandlord's consent shall not be required with
respect to an assignment and/or subletting to a corporation or other entity
which succeeds to all, or substantially all, of the assets and liabilities of
the Subtenant; provided that the net worth of such successor corporation or
other entity, computed in accordance with generally accepted accounting
principles and certified by a firm of certified public accountants to
Sublandlord at the time such corporation or other entity succeeds to Subtenant's
interest in this Lease, shall be at least equal to the net worth of Subtenant as
of the date of this Lease; provided, however, that the consent of Prime Lessor
shall be required with respect to any such sublease or assignment described in
this sentence.

15

--------------------------------------------------------------------------------



Back to Contents

                  (c)     As conditions precedent to Sublandlord’s granting
consent to any proposed assignment or subletting, (i) Sublandlord shall be
entitled to receive, as Additional Rent hereunder, (A) an amount equal to fifty
percent (50%) of all rent and/or other consideration payable by the proposed
subtenant to Subtenant hereunder to the extent that such rent and/or other
consideration exceeds, on a pro rata basis, a sum, amount, or rate in excess of
the Fixed Rent at the time payable hereunder by Subtenant per rentable square
foot so affected by any such proposed sublease, and (B) an amount equal to fifty
percent (50%) of any and all consideration payable by the proposed assignee to
Subtenant in the case of a proposed assignment, provided, however, that in the
case of each of (A) and (B), Subtenant shall first be entitled to recover actual
costs reasonably incurred by Sublessee in connection with such subleasing or
assignment, including, without limitation, broker fees, but not including
expenses to prepare the Sublet Space, or legal or other professional fees; (ii)
Subtenant and its proposed assignee or subtenant shall provide Sublandlord with
such other information as Sublandlord may reasonably request, including, but not
limited to, a certification in affidavit form of all rental and other
consideration proposed to be paid in connection with the proposed assignment or
sublease, and (iii) the proposed assignment or sublease and the documentation
evidencing and/or executed and delivered in connection with it shall be
otherwise reasonably acceptable to Sublandlord. Any and all costs related to
separating the Sublet Space to accommodate a subletting or a partial termination
of this Sublease resulting from Subtenant’s seeking to enter into a partial
subletting, including, without limitation, all construction costs related to
modifying the Sublet Space, shall be borne and paid for solely by Subtenant. No
partial assignments of this Sublease shall be permitted under any circumstances
whatsoever.


14.     Sublandlord's Representations.


                  (a)     To induce Subtenant to enter into this Sublease
Sublandlord hereby represents, warrants and covenants to Subtenant that:


      i. The Lease is in effect and has not been terminated;


      ii. The Lease Expiration Date is October 31, 2009;


      iii. Sublandlord is a duly formed and validly existing corporation. This
sublease has been duly authorized, executed and delivered by Sublandlord and
constitutes the legal, valid, and binding obligation of Sublandlord; and


      iv. The Lease annexed hereto as Exhibit "B" and made a part hereof is a
true and complete copy of the Lease, except as to certain intentionally redacted
provisions, which provisions are expressly made inapplicable to Subtenant and
the Sublet Space.

16

--------------------------------------------------------------------------------



Back to Contents


                  (b)     To induce Sublandlord to enter into this sublease
Subtenant hereby represents, warrants and covenants to Sublandlord that:


      i. Subtenant is a duly formed and validly existing corporation with full
power and authority to enter into this Sublease and to perform its obligations
hereunder in accordance with its terms; and


      ii. this Sublease has been duly authorized by all necessary corporate
action, executed and delivered by Subtenant and constitutes the legal, valid and
binding obligation of Subtenant.


15.     Occupancy Tax.

                  If any commercial rent or occupancy tax shall be levied with
regard to the Sublet Space, Subtenant shall pay the same either to the taxing
authority, or, if appropriate, to Sublandlord, as Additional Rent, not less than
twenty (20) days before the due date of each and every such tax payment. In the
event that any such tax payment shall be made by Subtenant to Sublandlord,
Sublandlord shall remit the amount of such payment to the taxing authority on
Subtenant's behalf.

16.     Hold Over.

                  The parties recognize and agree that the damage to Sublandlord
resulting from any failure by Subtenant to timely surrender possession of the
Sublet Space on the Expiration Date or sooner termination of the Term will be
substantial and will exceed the amount of the monthly installments of the Fixed
Rent payable hereunder and will be impossible to accurately measure. Subtenant
therefore agrees that if possession of the Sublet Space is not surrendered to
Sublandlord on the Expiration Date or sooner termination of the Term, in
addition to any other right or remedy Sublandlord may have hereunder or at law
or in equity, Subtenant shall pay to Sublandlord for each month and for each
portion of any month during which Subtenant holds over in the Sublet Space after
the Expiration Date or sooner termination of this Sublease, a sum equal to one
hundred ten percent (110%) of the aggregate of the portion of the Fixed Rent and
regularly scheduled items of Additional Rent which were payable hereunder with
respect to the last month of the Term. Nothing herein contained shall be deemed
to permit Subtenant to retain possession of the Sublet Space after the
Expiration Date or sooner termination of this Sublease and no acceptance by
Sublandlord of payments from Subtenant after the Expiration Date or sooner
termination of the Term shall be deemed to be other than on account of the
amount to be paid by Subtenant in accordance with the provisions of this
Article, which provisions shall survive the Expiration Date or sooner
termination of this Sublease. This provision shall survive the Expiration Date
or the sooner termination of the Lease.

17

--------------------------------------------------------------------------------



Back to Contents

17.     Moving Allowance.

                  Sublandlord will pay Subtenant an amount equal to $1.00 per
rentable square foot attributable to the Sublet Space for a total amount of
Eight Thousand Seven Hundred Dollars ($8,700.00) (the “Moving Allowance”)
expendable for costs and expenses relating to the relocation of Subtenant’s
business (including, but not limited to, costs of moving Subtenant’s fixtures,
furniture, and equipment, cabling, and stationery costs) from Subtenant’s
current space to the Sublet Space. The Moving Allowance shall be promptly paid
by Sublandlord to Subtenant upon Sublandlord’s receipt of Subtenant’s written
demand therefor, accompanied by evidence satisfactory to Sublandlord evidencing
such costs and expenses, including, without limitation, originals of paid
receipts.

18.     Purchase of Furniture.

                  Upon execution and delivery of this Sublease, Subtenant shall
pay to Sublandlord the amount of One Hundred Dollars ($100.00) as a purchase
price for all furniture currently owned by Sublandlord and located in the Sublet
Space. Title to such furniture shall be on an “as is, where is basis, with all
faults.” Notwithstanding the foregoing, Sublandlord shall have the right to
identify and to retain title to certain file cabinets which Sublandlord will
remove from the Sublet Space. At Subtenant’s request, Sublandlord will execute
and deliver a bill of sale to evidence the conveyance of title to such
furniture. Unless this Sublease shall be executed and delivered by Subtenant,
Subtenant shall have no right to purchase all or any portion of such furniture.

19.     Intentionally Deleted.


20.     Broker.

                  Sublandlord and Subtenant warrant and represent to each other
that they have dealt with no broker in connection with this transaction other
than CB Richard Ellis and The Staubach Company (collectively, "Broker"), and
each of Sublandlord and Subtenant hereby agrees to indemnify and hold the other
harmless from all costs, expenses (including reasonable attorneys' fees and
disbursements) and liability arising from any breach of the foregoing
representation or arising from any claim for any commissions or compensation by
any broker employed by Subtenant in connection with a further underletting of
all or any portion of the Sublet Space. Sublandlord shall compensate CB Richard
Ellis which shall, in turn, compensate The Staubach Company pursuant to separate
compensation agreements.

21.     Prime Lessor's Consent.

                  This Sublease shall have no effect until Prime Lessor shall
have given its written consent hereto in accordance with the terms of the Lease.
If Prime Lessor does not give its consent to this Sublease for any reason
whatsoever within thirty (30) days after the date hereof, then either party may
elect to cancel this Sublease by giving notice to the other party after the
expiration of said thirty (30) day period, but prior to the giving of said
consent by Prime Lessor to this Sublease, Sublandlord and Subtenant each agree
to use all reasonable efforts to obtain such consent. Subtenant and Sublandlord
each agree that such party shall promptly execute and deliver Prime Lessor's
consent to this Sublease.

18

--------------------------------------------------------------------------------



Back to Contents

22.     Right of First Offer.

                  Subject to any rights of Prime Lessor under the Lease,
Subtenant shall have a one time right of first offer (the “Right of First
Offer”) to take over all of Sublandlord’s leasehold interest on the fourteenth
floor in the Building should Sublandlord intend to vacate the space during the
term of the Lease. In such event, Sublandlord shall, prior to offering the space
to any third party but subject to any rights of Prime Lessor, give Subtenant
written notice of the availability of such space (the “Availability Notice”).
The Availability Notice shall set forth (a) the then fair market rental value at
which Sublandlord would offer the space to a third party and (b) the estimated
date at which such space will be available for occupancy by Subtenant. The
Availability Notice shall constitute an offer by Sublandlord to add the space to
the Sublet Space for a term commencing on the later of the date set forth in the
Availability Notice or the date possession of the space is actually delivered to
Subtenant, and continuing for the balance of the term of the Lease on the terms
and conditions of this Sublease at the fair market rental value for such space
set forth in the Availability Notice. Subtenant may lease such space in its
entirety only, under such terms, by delivering written notice of exercise to
Sublandlord within fifteen (15) business days after the giving by Sublandlord to
Subtenant of the Availability Notice. If Subtenant shall fail to accept such
office with such fifteen (15) business day period for any reason, time being of
the essence, such offer by Sublandlord shall be deemed rejected and the rights
granted Subtenant pursuant to this Article shall cease and terminate.
Notwithstanding the foregoing, Subtenant shall have no such Right of First Offer
and Sublandlord need not provide Subtenant with an Availability Notice if, as of
the date Sublandlord would otherwise deliver the Availability Notice, (a) there
shall then be a default under this Sublease; or (b) Subtenant is not occupying
all of the Sublet Space, whether as a result of assignment of this Sublease,
sublease by Subtenant of the Sublease Space, abandonment of the Sublease Space
by Subtenant, or otherwise. Subtenant shall accept such space in its then
condition and as-built configuration as of the date Tenant takes possession of
the space. This Right of First Offer is personal to the named subtenant herein
and shall terminate and become void in the event of any assignment of this
Sublease by Subtenant.

23.     Miscellaneous.


                  (a)     All prior understandings and agreements between the
parties in respect of this Sublease are merged within this Sublease, which alone
fully and completely sets forth the understanding of the parties; and this
Sublease may not changed or terminated orally or in any manner other than by an
agreement in writing and signed by the party against whom enforcement of the
change or termination as sought.


                  (b)     Any notice or demand which either party may or must
give to the other hereunder shall be in writing and delivered personally or sent
by registered or certified mail, return receipt requested, addressed as follows:

19

--------------------------------------------------------------------------------



Back to Contents


  If to the Subtenant:


  The Lincoln National Life Insurance Company.
2005 Market Street, 34th Floor
Philadelphia, PA 19103
Attn: Peter Giaccio


  with a copy to:


  The Staubach Company
15601 Dallas Parkway, Suite 400
Addison, TX 75001
Attn: Lincoln Lease Administration


  If to the Sublandlord:


  PXRE Corporation
399 Thornall Street
Edison, NJ
Attn: President


 
with a copy to:


  Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Brian L. Taylor, Esq.


Either party, may, by notice in writing, direct that future notices or demands
be sent to a different address.

i. Whenever in the Lease a time is specified for the giving of any notice or the
making of any demand by the tenant thereunder, such time is hereby changed (for
the purpose of this Sublease only) by adding two (2) business days thereto, and
whenever in the Lease a time is specified for the giving of any notice or the
making of any demand by the landlord thereunder, such time is hereby changed
(for the purpose of this Sublease only) by subtracting two (2) business days
therefrom. Whenever in the Lease a time is specified within which the tenant
thereunder must give notice or make a demand following an event, or within which
the tenant must respond to any notice, request or demand previously given or
made by the landlord thereunder, or to comply with any obligation on the
tenant's part thereunder, such time is hereby changed (for the purpose of this
Sublease only) by subtracting two (2) business days therefrom. Wherever in the
Lease a time is specified within which the landlord thereunder must give notice
or make a demand following an event, or within which the landlord must respond
to any notice, request or demand previously given or made by the tenant
thereunder, such time is hereby changed (for the purpose of this Sublease only)
by adding two (2) business days thereto. It is the purpose and intent of the
foregoing provisions to provide the Sublandlord under this Sublease with time
within which to transmit to the Prime Lessor any notices or demands received
from the Subtenant under this Sublease, and to transmit to the Subtenant any
notices or demands received from the Prime Lessor. Notwithstanding the
foregoing, any notices required to be delivered by either the Sublandlord or the
Subtenant under the terms of this Sublease which are not notices to or from the
Prime Lessor under the Lease shall be given in the manner, and the times,
provided in this Sublease (or in the Lease) without reference to the addition or
subtraction of days as provided in this subsection.

20

--------------------------------------------------------------------------------



Back to Contents


                  (c)     Sublandlord hereby grants to Subtenant the right to
utilize Subtenant's Proportionate Share of the listings on the Building
directory to which Sublandlord is entitled under the Lease.


                  (d)     Notwithstanding anything to the contrary contained
herein, Sublandlord’s liability under the terms of this Sublease shall be
limited to the assets of Sublandlord, and Subtenant shall look solely to such
assets of Sublandlord for the recovery of any judgment against Sublandlord
arising out of or in any way connected with Sublandlord’s failure to perform its
obligations under this Sublease, the relationship of Sublandlord and Subtenant
created by this Sublease, or the use and occupancy of the Sublet Space, and no
property or assets of Sublandlord's officers, directors, partners, principals
(disclosed or undisclosed), members, affiliates, and any similar parties shall
be subject to levy, lien, execution, attachment or other enforcement procedure
for the satisfaction of Subtenant's rights and remedies under or with respect to
this Sublease, the relationship of Sublandlord and Subtenant created by this
Sublease or the use and occupancy of the Sublet Premises.


                  (e)     The covenants and agreements herein contained shall
bind and inure to the benefit of Sublandlord and Subtenant, and their respective
permitted successors and assigns. The term "Sublandlord" as used in this
Sublease means only the tenant under the Lease, at the time in question, so that
if landlord's interest in the Lease is assigned, landlord shall be thereupon
released and discharged from all covenants, conditions and agreements of
landlord hereunder accruing with respect to the Lease from and after the date of
such assignment, but such covenants, conditions and agreements shall be binding
on the assignee until thereafter assigned.

21

--------------------------------------------------------------------------------



Back to Contents


                  (f)     The paragraph headings appearing herein are for
purposes of convenience only and are not deemed to be part of this sublease.


                  (g)     In the event that any provisions of this Sublease
shall be held to be invalid or unenforceable in any respect, the validity,
legality or enforceability of the remaining provisions of this Sublease shall be
unaffected thereby.


                  (h)     This Sublease shall be governed by, and construed in
accordance with, the laws of the State of New Jersey.

22

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the parties hereto have hereunto set their
respective signatures as of the day and date first above written.

ATTEST: SUBLANDLORD:    


PXRE CORPORATION                         By: /s/  R. E. Jeff Jeffreys By:
/s/  Bruce J. Byrnes  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Name: R. E. Jeff Jeffreys   Name: Bruce J. Byrnes   Title:  Treasurer  
Title:  General Counsel and Secretary                 ATTEST: SUBTENANT:        
    THE LINCOLN NATIONAL LIFE INSURANCE COMPANY                 By: /s/  Ronald
E. Madey By: /s/  Peter J. Giaccio  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Name: Ronald E. Madey   Name: Peter J. Giaccio   Title:  Vice President  
Title:  Vice President        

 

--------------------------------------------------------------------------------



Back to Contents

          EXHIBIT A

SUBLET SPACE



[to be inserted]

 

--------------------------------------------------------------------------------



Back to Contents

          EXHIBIT B

THE LEASE

 

--------------------------------------------------------------------------------



Back to Contents

          EXHIBIT C

Subtenant's Plans and Specifications

 

--------------------------------------------------------------------------------